Acknowledgment
The amendment filed on 7 April 2021, responding to the Office Action mailed on 19 February, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-3, 5-15 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein at least one of the plurality of second pixel-defining portions has a smaller width than any one of the plurality of first pixel-defining portions; and each of the plurality of second pixel-defining portions has a smaller height than each of the plurality of first pixel-defining portions.
Claims 2-3, 5-9 and 19-20 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 10 the prior art fails to disclose the method of claim 10 wherein the forming a plurality of sub-pixels over the substrate comprises: providing an evaporation deposition mask comprising a plurality of openings, configured such that at least two neighboring sub-pixels of a same color correspond to one of the plurality of openings; and performing an evaporation deposition process utilizing the evaporation deposition mask to form the light-emitting layer of each of the at least two neighboring sub-pixels of the same color are connected.
Claims 11-12 and 17-18 depend upon claim 10 and are allowable on that basis.
Regarding claim 13, the prior art fails to disclose the method of claim 13 comprising performing an exposure process utilizing a halftone or gray mask to form the plurality of first pixel-defining portions and the plurality of second pixel-defining portions, such that each of the plurality of second pixel-defining portions has a smaller height than each of the first pixel-defining portion.
Claims 14-15 depend upon claim 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893